16-2711
     Qiu v. Sessions
                                                                                       BIA
                                                                                 Loprest, IJ
                                                                               A205 890 367

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   9th day of April, two thousand eighteen.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            RICHARD C. WESLEY,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   LI QING QIU,
14            Petitioner,
15
16                     v.                                            16-2711
17                                                                   NAC
18   JEFFERSON B. SESSIONS III, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Jay Ho Lee, New York, NY.
24
25   FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
26                                       Attorney General; Cindy S. Ferrier,
27                                       Assistant Director; Brendan P.
28                                       Hogan, Trial Attorney, Office of
29                                       Immigration Litigation, United
30                                       States Department of Justice,
31                                       Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Li Qing Qiu, a native and citizen of the People’s

6    Republic of China, seeks review of a July 21, 2016, decision

7    of the BIA affirming a May 21, 2015, decision of an Immigration

8    Judge (“IJ”) denying her application for asylum, withholding

9    of removal, and relief under the Convention Against Torture

10   (“CAT”).    In re Li Qing Qiu, No. A205 890 367 (B.I.A. July 21,

11   2016), aff’g No. A205 890 367 (Immig. Ct. N.Y. City May 21,

12   2015).    We assume the parties’ familiarity with the underlying

13   facts and procedural history in this case.

14       We have reviewed both the IJ’s and the BIA’s opinions “for

15   the sake of completeness.”    Wangchuck v. Dep’t of Homeland

16   Sec., 448 F.3d 524, 528 (2d Cir. 2006).     The applicable

17   standards of review are well established.     8 U.S.C.

18   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

19   Cir. 2009).

20       Absent past persecution, an applicant may establish

21   eligibility for asylum by demonstrating a well-founded fear of

22   future persecution, 8 C.F.R. § 1208.13(b)(2), which must be

23   both subjectively credible and objectively reasonable,
                                   2
1    Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

2    To establish a well-founded fear, an applicant must show either

3    a reasonable possibility that she would be singled out for

4    persecution or that the country of removal has a pattern or

5    practice of persecuting individuals similarly situated to her.

6    8 C.F.R. § 1208.13(b)(2)(i), (iii).     “Put simply, to establish

7    a well-founded fear of persecution in the absence of any

8    evidence of past persecution, an alien must make some showing

9    that authorities in [her] country of nationality are either

10   aware of [her] activities or likely to become aware of [her]

11   activities.”     Hongsheng Leng v. Mukasey, 528 F.3d 135, 143 (2d

12   Cir. 2008).    Qiu failed to establish a well-founded fear of

13   persecution in China on account of her intentions to practice

14   her Catholic faith in an unregistered church and proselytize.

15       The country conditions evidence provides that tens of

16   millions of individuals practice in unregistered churches in

17   China, and that in some areas unsanctioned religious practices

18   are tolerated without interference.     The evidence does not

19   discuss any incidents of persecution against Catholics for

20   proselytizing.     Therefore, despite evidence of sporadic

21   arrests of religious practitioners and public proselytizers,

22   Qiu did not establish that Chinese officials are likely to

23   become aware of her religious practice (whether worshiping on
                                   3
1    proselytizing) or a reasonable possibility that she would be

2    persecuted as a result.    See 8 C.F.R. § 1208.13(b)(2)(i),

3    (iii); see also Hongsheng Leng, 528 F.3d at 142-43; In re A-M-,

4    23 I. & N. Dec. 737, 741 (B.I.A. 2005) (defining pattern or

5    practice as “systemic or pervasive” persecution of a group).

6        Accordingly, the agency did not err in concluding that Qiu

7    failed to establish a well-founded fear of persecution on

8    account of her religion.      See 8 C.F.R. § 1208.13(b)(2)(i),

9    (iii); Hongsheng Leng, 528 F.3d at 142-43.     That finding was

10   dispositive of asylum, withholding of removal, and CAT relief

11   given that all three claims were based on the same factual

12   predicate.    See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

13   2006).

14       For the foregoing reasons, the petition for review is

15   DENIED.    As we have completed our review, any stay of removal

16   that the Court previously granted in this petition is VACATED,

17   and any pending motion for a stay of removal in this petition

18   is DISMISSED as moot.    Any pending request for oral argument

19   in this petition is DENIED in accordance with Federal Rule of

20   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

21   34.1(b).

22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk

                                     4